NO. 07-08-0010-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  APRIL 21, 2009
                         ______________________________

                            MAURICE LESLIE, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 52ND DISTRICT COURT OF CORYELL COUNTY;

                 NO. 18160; HONORABLE PHILLIP ZEIGLER, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Maurice Leslie, was convicted of unlawful possession of a firearm by a

felon. Appellant was sentenced to incarceration in the Institutional Division of the Texas

Department of Criminal Justice for 10 years. By one issue, appellant requests this court

to reform the trial court’s judgment. We affirm.
                            Factual and Procedural Background


       Appellant does not challenge the legal or factual sufficiency of the evidence

presented to the trial court, therefore, only so much of the factual background will be

discussed as is relevant to our decision. After a jury had found appellant guilty of the

offense of possession of a firearm by a felon, appellant elected to proceed before the trial

court alone on the issue of punishment. At the conclusion of the presentation of evidence

on the issue of punishment, the trial court made the following pronouncement from the

bench, “All right, Mr. Leslie, you are hereby sentenced to serve ten years in the institutional

division, the Department of Criminal Justice.” Subsequently, when the judgment was

signed and entered by the trial court, court costs in the amount of $228.00 was added to

the judgment. Appellant complains of this variance between the oral pronouncement of

judgment and the written judgment. Appellant contends that the oral pronouncement of

judgment controls and that we must, therefore, reform the judgment to remove the

assessment of court costs. We decline to do so and affirm the judgment.


                                         Discussion


       The record clearly reflects that the trial court never mentioned court costs at the time

of oral pronouncement of sentence. Appellant posits that the oral pronouncement of

sentence trumps the written judgment and we must reform the judgment to remove the

assessment of court costs. See Coffey v. State, 979 S.W.2d 326, 328 (Tex.Crim.App.

1989) (concluding that, when there is a variation between the oral pronouncement of




                                              2
sentence and the written memorialization of the sentence, the oral pronouncement

controls).


       However, the Texas Court of Criminal Appeals recently revisited the issue in the

context of court costs and the failure to include court costs as part of the oral

pronouncement of judgment. See Weir v. State, No. PD-0616-08, 2009 WL 605362

(Tex.Crim.App. March 11, 2009). After addressing the legislative history of the court costs

provisions of the Government Code and the Texas Code of Criminal Procedure, the Court

held that, “court costs are not punitive and, therefore, did not have to be included in the

oral pronouncement of sentence as a precondition to their inclusion in the trial court’s

written judgment.” Id. at *2. Accordingly, appellant’s request that we modify the judgment

to delete the assessment of court costs is denied and we overrule appellant’s issue.

                                       Conclusion

       Having overruled appellant’s issue, we affirm the judgment of the trial court.




                                                        Mackey K. Hancock
                                                           Justice




Do not publish.




                                            3